Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 03/06/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Appropriate correction is required.

Claim Objections
Claims 3-10, and 20 are objected to because of the following informalities:  	Regarding claims 3-10, in line 1, “A voltage regulator” should read as “The voltage regulator”.	Regarding claim 9, in line 2, “the current” should read as “current”;in line 3, “the current” should read as “current”.	Regarding claim 20, in line 2, “a source voltage” should read as “the source voltage”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rincon-Mora et al. (US Patent US 6,188,211 B1, hereinafter “Rincon-Mora”).	Regarding claim 1, Rincon-Mora discloses (see Fig. 1) a voltage regulator (10) comprising: an input device (comprising 24, 38) configured to receive a source voltage (VIN) from a voltage source (voltage source of VIN); a current mirror (comprising 14, 12) coupled to the input device and configured to provide load current regulation within the voltage regulator (load current is regulated via 12 and 14); one or more offset control circuits (comprising 32, 30, 28, 34, and 35) configured to balance voltage levels within the voltage regulator (see Fig. 3, 28 and 35 balance feedback voltage levels); an output device including at least a first transistor (20) that is matched to a second transistor (22) within the voltage regulator such that the matching is configured to provide supply regulation within the voltage regulator (20 and 22 are matched to provide supply regulation as part of a load current regulation mirror); and a positive feedback loop (comprising 14, 12, 16, 18, 22, 20, 32, 30, 28, 35, 34, see col. 6 lines 5-26) formed at least in part by the current mirror (14, 12), the first transistor (20) and the second transistor (22).

	Regarding claim 2, Rincon-Mora discloses (see Fig. 1) wherein the first transistor and the second transistor each comprise a field effect transistor (20 and 22 are NMOS transistors, see col. 5 lines 7-8).

claim 3, Rincon-Mora discloses (see Fig. 1) wherein each of the one or more offset control circuits comprises a resistor (32) and a programmable current source (34, programmable via 28 and 35).

	Regarding claim 4, Rincon-Mora discloses (see Fig. 1) wherein the one or more offset control circuits comprises a positive offset control circuit (comprising 14, 12, 22, 20, 32, 30, 28, 35, 34, see col. 6 lines 5-26) configured to implement a positive shift of a first voltage level within the voltage regulator (the offset control circuit provides positive feedback, see col. 6 lines 5-26), wherein the positive offset control circuit comprises at least a first resistor (32) and a first programmable current source (34, programmable via 28 and 35).

	Regarding claim 6, Rincon-Mora discloses (see Fig. 1) wherein: the voltage regulator comprises at least a third transistor (16) and a fourth transistor (18); and the positive feedback loop is formed at least in part by the first transistor (20), the second transistor (22), the third transistor, and the fourth transistor (the positive feedback loop comprises 14, 12, 16, 18, 22, 20, 32, 30, 28, 35, 34, see col. 6 lines 5-26).

	Regarding claim 7, Rincon-Mora discloses (see Fig. 1) wherein the first transistor and the second transistor comprise n-channel transistors (20 and 22 are NMOS transistors), and wherein the third transistor and the fourth transistor comprise p-channel transistors (16 and 18 are P type bipolar transistors).

	Regarding claim 8, Rincon-Mora discloses (see Fig. 1) wherein a loop gain is associated with the positive feedback loop, and wherein the loop gain is less than one under all conditions encountered within the voltage regulator (see Fig. 3, gain of 28 is kept under one, as a feedback gain should be kept under one to prevent diverging from the target, see col. 6 lines n particular, in this embodiment of the invention, systematic offset voltage in the feedback loop significantly affects load regulation, considering that the loop gain is maintained low in order to meet the desired frequency response, and because the gate voltage of PMOS output transistor 12 swings over a relatively large range (on the order of 0.5 volts), depending upon its aspect ratio and upon the range of load currents therethrough.”).

	Regarding claim 9, Rincon-Mora discloses (see Fig. 1) further comprising a current regulator (comprising 24, 34, 12) comprising a plurality of transistors (24, 12) and configured to guarantee that the current pulled from the source voltage is always greater than the current forced into the voltage source by the second transistor (the current pulled from VIN will always be greater than the current forced into VIN by 22, since 24 and 34 will make sure that VIN will always have a higher potential than VOUT).

	Regarding claim 10, Rincon-Mora discloses (see Fig. 1) wherein the source voltage from the voltage source is supplied via a low drop out voltage regulator (10 is a low drop out voltage regulator, which VIN is supplied via 10 to 11).

	Regarding claim 11, Rincon-Mora discloses (see Fig. 1) a power supply circuit (power supply comprising 10) comprising: a voltage source (source of VIN) configured to supply a source voltage (VIN); a voltage regulator (10) configured to receive the source voltage from the voltage source, wherein the voltage regulator comprises: a current mirror (comprising 14, 12) coupled to an input device (comprising 24, 38) and configured to provide load current regulation within the voltage regulator (load current is regulated via 12 and 14); one or more offset control circuits (comprising 32, 30, 28, 34, and 35) configured to balance voltage levels within the voltage regulator (see Fig. 3, 28 and 35 balance feedback voltage levels); an output device including at least a first transistor (20) that is matched to a second transistor (22) within the 

	Regarding claim 12, Rincon-Mora discloses (see Fig. 1) wherein the first transistor and the second transistor each comprise a field effect transistor (20 and 22 are NMOS transistors, see col. 5 lines 7-8).

	Regarding claim 13, Rincon-Mora discloses (see Fig. 1) wherein each of the one or more offset control circuits comprises a resistor (32) and a programmable current source (34, programmable via 28 and 35).

	Regarding claim 14, Rincon-Mora discloses (see Fig. 1) wherein the one or more offset control circuits comprises a positive offset control circuit (comprising 14, 12, 22, 20, 32, 30, 28, 35, 34, see col. 6 lines 5-26) configured to implement a positive shift of a first voltage level within the voltage regulator (the offset control circuit provides positive feedback, see col. 6 lines 5-26), wherein the positive offset control circuit comprises at least a first resistor (32) and a first programmable current source (34, programmable via 28 and 35).

	Regarding claim 16, Rincon-Mora discloses (see Fig. 1) wherein: the voltage regulator comprises at least a third transistor (16) and a fourth transistor (18); and the positive feedback loop is formed at least in part by the first transistor (20), the second transistor (22), the third transistor, and the fourth transistor (the positive feedback loop comprises 14, 12, 16, 18, 22, 20, 32, 30, 28, 35, 34, see col. 6 lines 5-26).

	Regarding claim 17, Rincon-Mora discloses (see Fig. 1) wherein the first transistor and the second transistor comprise n-channel transistors (20 and 22 are NMOS transistors), and wherein the third transistor and the fourth transistor comprise p-channel transistors (16 and 18 are P type bipolar transistors).

	Regarding claim 18, Rincon-Mora discloses (see Fig. 1) wherein a loop gain is associated with the positive feedback loop, and wherein the loop gain is less than one under all conditions encountered within the voltage regulator (see Fig. 3, gain of 28 is kept under one, as a feedback gain should be kept under one to prevent diverging from the target, see col. 6 lines 18-26, “In particular, in this embodiment of the invention, systematic offset voltage in the feedback loop significantly affects load regulation, considering that the loop gain is maintained low in order to meet the desired frequency response, and because the gate voltage of PMOS output transistor 12 swings over a relatively large range (on the order of 0.5 volts), depending upon its aspect ratio and upon the range of load currents therethrough.”).

	Regarding claim 19, Rincon-Mora discloses (see Fig. 1) further comprising a current regulator (comprising 24, 34, 12) comprising a plurality of transistors (24, 12) and configured to guarantee that the current pulled from the source voltage is always greater than the current forced into the voltage source by the second transistor (the current pulled from VIN will always be greater than the current forced into VIN by 22, since 24 and 34 will make sure that VIN will always have a higher potential than VOUT).

	Regarding claim 20, Rincon-Mora discloses (see Fig. 1) a method of regulating a source voltage (VIN), comprising: receiving, by an input device (comprising 24, 38), a source voltage (VIN) from a voltage source (VIN); minoring a current received from the input device for supply .


Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the one or more offset control circuits comprises a negative offset control circuit configured to implement a negative shift of a first voltage level within the voltage regulator, wherein the negative offset control circuit comprises at least a second resistor and a second programmable current source.”.	Regarding Claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the one or more offset control circuits comprises a 
negative offset control circuit configured to implement a negative shift of a first voltage level within the voltage regulator, wherein the negative offset control circuit comprises at least a second resistor and a second programmable current source.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2014/0247035 A1 discloses a noise canceling current mirror with improved PSR.	US Patent Application Publication 2005/0253645 A1 discloses a current output stage with a voltage follower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838